Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Office Action: Information to Pro Se Inventors Regarding responses to Office Actions


INTRODUCTION
	An examination of this application reveals that applicant may be unfamiliar with patent prosecuting procedure.  While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.
	Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application.  The value of a patent is largely dependent upon skillful preparation and prosecution.  Although the services of a registered patent attorney or agent is advised, the Office cannot aid in selecting an attorney or agent.   37 C.F.R. § 1.31; M.P.E.P. § 401.  However, Applicant is encouraged to peruse the publication entitled "Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office."  This publication is for sale by the Superintendent of Documents, U.S. Government Printing Office, Washington, D.C.  20402.

DISCUSSION
	The following discussion provides general information for Applicant's benefit regarding an applicant's response, new matter, the period for response, and the certificate of mailing.

			I.  Response by Applicant
	The applicant MUST respond to every ground of rejection and objection made in an Office action.  37 C.F.R. § 1.111.  The applicant will generally present arguments that the examiner's rejections or objections were made in error; or amend the specification, drawings, and/or claims to overcome the rejection or objection.  Amendments to the application may not introduce new matter.  37 C.F.R. § 1.118.
	Unless the Office explicitly requests the return of a paper, all papers mailed to the applicant are intended to be kept by the applicant for his own records.  The response must be signed by ALL applicants.  37 C.F.R. § 1.33.  The response must be identified by the Serial Number of the Application, the Art Unit, and the name of the examiner.  An example follows:

Appl. No. :	XX/YYY,YYY
Applicant :	James Q. Inventor
Filed:	            April 19, 2003
Title :	           Bucket with Handle
Art Unit:	3632
Examiner::	John Doe
		
A. Arguments
	Should the applicant disagree with the examiner's position, the applicant should distinctly and specifically point out the supposed errors in the examiner's action with arguments under the heading "Remarks" in the response.  37 C.F.R. § 1.111.  In addition, Id.  

B.  Amendments to the Specification
	
An amendment to the specification may remove a rejection or objection.  Any amendment to the specification must be presented as a list of additions and deletions, referring to the passages in question by page and line numbers.  37 C.F.R. § 1.121.
An amendment to the specification should appear as follows:
	Please replace the paragraph beginning at page 5, line 15, with the following rewritten 
     paragraph:

I -In the construction of the bucket of this invention, various materials have been selected which offer a number of diverse properties and allow for varied functions of the article.  For caustic solutions, the bucket can be made of a durable plastic material.  Where an aesthetic appeal is desired, the bucket can be any 

 Please add the following new paragraph after the paragraph ending on line 20 of page 6:

-- An optional feature of the articles of the invention is the addition of a tetrafluoroethylene coating to the bucket to provide protection from any contents which might be caustic.  The coating can be provided to the surface during the manufacturing process or can be added in a later step.--

				C.  Amendments to the Claims
	An amendment to the claim may remove a rejection or objection. This listing of claims will replace all prior versions, and listings, of claims in the application:


Listing of Claims:

Claims 1-4 (canceled)



Claim 6 (original):  A bucket of claim 5 wherein the handle is metal.

Claim 7 (withdrawn)

Claim 8 (currently amended):  A bucket made of green plastic.

Claim 9 (previously presented):  A bucket made of aluminum-coated galvanized metal.

Claim 10 (previously presented):  A bucket having a circumferential upper lip.

Claim 11 (new):  A plastic bucket having a blue handle.

D.  Drawing Corrections
	Finally, correction of the drawings may remove a rejection or objection.  Changes to the drawings are submitted as proposed drawing corrections and can be made only with permission of the Office.  37 C.F.R. § 1.123.  Proposed drawing corrections should be filed with the response, but should be a separate paper.  M.P.E.P. § 608.02(r).  The proposed corrections should appear in red ink in the drawings.  M.P.E.P. § 608.02(v).  

			II.  New Matter
	As previously mentioned, no amendment to the specification, claims, or drawings may introduce new matter.   37 C.F.R. § 1.118.  "New matter" constitutes any material which meets the following criteria:
	(1)	It is added to the disclosure (either the specification, the claims, or the drawings) after the filing date of the application, and
	(2)	It contains new information which is neither included nor implied in the original version of the disclosure.  This includes the addition of physical
		properties, new uses, etc.
See M.P.E.P. § 706.03(o).  For example, in the amendment to the claim discussed above, the new limitation of "four legs" would not constitute new matter if the specification or drawings originally described the inclusion of four legs on the chair.

			III.  Period For Response
	An Office action generally sets a time period in which the applicant has to respond to every rejection and objection (called a shortened statutory period).  37 C.F.R. § 1.134.  This time period for response appears on the cover letter (form PTO-326) of the Office action.  Usually, a 3 month shortened statutory period is set.  M.P.E.P. § 710.02(b).  The applicant's response must be received within the time period listed on the cover letter, or the application will be held abandoned.  37 C.F.R. § 1.135.
	Currently, the Office allows the time period for response to be extended past the shortened statutory period up to a maximum of 6 months (called the maximum 6 month statutory period).  In order to extend the period of response past the shortened statutory period, a request for an extension of time and payment of the appropriate fee is required.  37 C.F.R. § 1.136.  The request must state that it is for "an extension of the period for response under 37 C.F.R. § 1.136(a)." Please refer to the USPTO website for the appropriate fee required for response.
	It is important to note that no extension of time is permitted that extends the period for response past the maximum 6 month statutory period.  Responses received after the maximum 6 month statutory period will be held abandoned.  37 C.F.R. § 1.135.
	Three examples are provided:
Example 1:
	A complete response is filed four months and one day after the mailing date of an Office action.  The Office action sets a 3 month shortened statutory period for response.  The response must be accompanied by a fee (for a small entity); and a different fee for a large entity) for a 2 month extension of time.  The response must also 
Example 2:
	A complete response is filed five months and one day after the mailing date of an Office action.  The Office action sets a 2 month shortened statutory period for response.  The response must be accompanied by a fee in the amount of $725 (for a small entity); $1,450 for a large entity) for a 4 month extension of time.  The response must also contain a statement requesting "an extension of the period for response under 37 C.F.R. § 1.136(a)."
Example 3:
	A complete response is filed six months and one day after the mailing date of an Office action.  The Office action sets a 3 month shortened statutory period for response.  The response is held abandoned even if accompanied by a fee and a request for an extension of time.  Remember, extensions of time may not be used to extend the period for response past the maximum 6 month statutory period.  37 C.F.R. § 1.135.

IV.  Certificate of Mailing
	To ensure that the Applicant's response is considered timely filed, it is advisable to include a "Certificate of Mailing" on at least one page of the response.  See  37 C.F.R. § 1.8.  This "Certificate" should consist of the following statement:
	I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to:  
Commissioner for Patents
USPTO address 
Applicant signature
Date 

CONCLUSION AND CAVEAT
	The above discussion is not intended to be an exhaustive list of all the topics that may be relevant to this particular Application.  The information was provided to familiarize Applicant with the portions of a response that have historically caused problems for pro se inventors.
	Furthermore, even if Applicant's response is in accordance with the information provided above, there is no guarantee that every requirement of the patent laws (35 U.S.C. §§ 1-376), patent rules (37 C.F.R. §§ 1.1-150.6), and Patent Office policy (M.P.E.P. §§ 101-2591) has been met.  The adequacy of a response is determined on a case-by-case basis.  See 37 C.F.R. § 1.111; M.P.E.P. § 714.02.


Detailed Office action

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The abstract/specification of the disclosure is objected to because this application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.   Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: the Brief Description of the drawings should not include reference numbers and should only include the views of the drawings. The reference numbers of the invention and a .   Appropriate correction is required.

Drawings
The drawings are objected to because Figure 5 indicates in the drawing description that the view is a front view however it appears that the view is not a front view but a cross sectional view of the device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 1 indicates in the drawing description that the view is a front view however it appears that the view is not a front .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal attachment points must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extendable horizontal lifting device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 4-6 are objected to because of the following informalities: any amendment to the claims should include status identifiers and a listing of the claims should be presented on a separate sheet from the specification.  The applicant submitted an amendment to the original claims on October 7, 2020, however the submission did not follow the rules for an amendment according to revised amendment practice 37 CFR 1.121 effective July 30, 2003.  The current status of all the claims in the application is missing and should be provided.  (1) The current status of all of the claims in the application must be given in a parenthetical expression following the claim number using only one of the following seven status identifier: (original), (currently amended), (canceled), (withdrawn), (new), (previously presented) and (not entered). Canceled and not entered claims must be indicated by only the claim number and status, without presenting the text of the claims. (2) The text of all claims being currently amended must be presented in the claim listing with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by underlining (for added matter) or strikethrough (for deleted matter) with 2 exceptions: (1) for deletion of five characters or fewer, double not be underlined. (6) All of the claims in the claim listing must be presented in ascending numerical order.  Consecutive canceled, or not entered, claims may be aggregated into one statement (e.g., Claims 1-5 (canceled)).  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-3 been renumbered 4-6. The applicant is canceled original claims 1-3 on October 7, 2020 and submitted new claims 1-3 which should have .   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide how the decide in a clear and concise description how the device is connected or what parts actually make up the device for each element in the apparatus. The applicant is advised to clarify how the clamps are attached to the slide tubes, how the release frame is connected to the housing, what materials are used to make all of 
Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide how the release handle is capable sliding relative to the stationary release frame guide therefore as failing to comply with the written description requirement. 
Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide how the cams (16) act as cams since the term cam as defined as “A cam is a rotating or sliding piece in a mechanical linkage used especially in transforming rotary motion into linear motion. It is often a part of a rotating wheel or shaft that strikes a lever at one or more points on its circular path”. The cam (16) is not a sliding piece that transforms rotary motion into linear motion therefore the claim fails to comply with the written description requirement. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cam” in claim 4-6 is used by the claim to mean “stop” or “catch” while the accepted meaning is ““A cam is a rotating or sliding piece in a mechanical linkage used especially in transforming rotary motion into linear motion. It is often a part of a rotating wheel or shaft that strikes a lever at one or more points on its circular path.” The term is indefinite because the specification does not clearly redefine the term.
Claims 4-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a 
Claim 4 recites the limitation "the release mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the release" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the mechanical components" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lifting device releases" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the mechanics" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the enclosure’s thickness" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the passage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the lifting device slide tubes" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the housing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomes 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-6 is/are rejected, as best understood, under 35 U.S.C. 102(a) (1) as being anticipated by McBrien 5,944,468. The applicant is reminded that the ladder and fasteners not positively claimed therefore the prior art only need to be capable of performing the functions related to the ladder or fasteners. McBrien discloses a housing and release handle assembly for housing and mounting the release mechanism of a ladder lift device comprising: a. a separable housing having two halves identical in size, shape and internal structure (30, 32) to be sandwiched together with fasteners (48); b. a sliding handle (70) comprised of a rectangular frame (70 is rectangular in shape) with cams (bore for engaging) to engage a ladder lift mechanism (26); c. a release frame guide (60) to facilitate sliding of the release; A multiple-piece enclosure for holding and allowing operation of the mechanical components of an extendable horizontal lifting device to be mounted to a ladder and comprising: a. two identically structured halves (38 and 44) with internal attachment points (46)to hold in place the components of an extendable horizontal lifting device; b. a handle frame-work (70) that slides; c. a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional lifting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631